internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-120909-98 date date legend purchaser disregarded sub sellers target target affiliates plr-120909-98 us sub country x date a date b date c date x date y date z x taxable_year purchaser’s company officials outside tax professional authorized representatives business a plr-120909-98 dear this responds to your authorized representatives’ date letter requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations for purchaser to make late elections purchaser as the deemed purchasing_corporation the common parent of the consolidated_group and the united_states_shareholder of the controlled_foreign_corporations making deemed purchases is requesting an extension to make sec_338 elections under sec_338 of the internal_revenue_code and sec_1_338-1 and sec_1_338-1 of the income_tax regulations with respect to the acquisition of the stock of target and deemed acquisitions of the stock of the target affiliates sometimes hereinafter such elections are collectively referred to as the election or elections on date a additional information was received in letters dated february and march and date the material information is summarized below purchaser is a publically traded corporation that is the common parent of a consolidated_group has a calendar taxable_year and uses the accrual_method of accounting disregarded sub is a country x corporation the specific country of incorporation is set forth above in the redacted legend that prior to the subject acquisition and on or before date y was newly formed by purchaser as a wholly owned subsidiary to acquire the stock of target target is a country x corporation the specific country of incorporation is set forth above in the redacted legend that was wholly owned by sellers individuals and trusts who are citizens and residents of country x except as set forth in the above redacted legend target affiliates are foreign_corporations the specific countries of incorporation are set forth above in the redacted legend that are direct wholly owned subsidiaries of target and u s sub is a wholly owned domestic subsidiary of target purchaser and target and their subsidiaries are engaged in business a prior to the below described acquisition sellers except for the domestic shareholders which are set forth above in the redacted legend and target including target affiliates did not file u s income_tax returns and they were not subject_to u s income_taxation except that target did file a united_states income_tax return for u s sub its only domestic subsidiary which is further discussed below further neither target nor any of the target affiliates except for u s sub target’s only domestic subsidiary which is further discussed below was a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company for which an election under sec_1295 was in effect a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 or required under sec_1_6012-2 to file a u s income_tax return on date a purchaser disregarded sub target and sellers entered into a stock purchase agreement for disregarded sub to acquire all of sellers’ target stock including plr-120909-98 the stock of the target affiliates and certain other subsidiaries for which a sec_338 election has not and will not be made also on date a disregarded sub acquired all of the sellers’ target stock including the stock of the target affiliates and certain other subsidiaries for which a sec_338 election has not and will not be made pursuant to the stock purchase agreement solely in exchange for cash and the assumption of target’s liabilities in a fully taxable transaction it is represented that purchaser was not related to sellers within the meaning of sec_338 and purchaser's deemed acquisition of the stock of target and target affiliates qualified as a qualified_stock_purchase as defined in sec_338 the period of limitations on assessments under sec_6501 has not expired for purchaser’s or target's and its subsidiaries’ taxable_year s in which the acquisition occurred the taxable years in which the elections should have been filed or any taxable years that would have been affected by the elections had they been timely filed on date x disregarded sub made an election that was timely filed under sec_301_7701-3 by filing form_8832 entity classification election to disregard disregarded sub as a separate_entity for united_states tax purposes effective on date y which is before the subject acquisition also on date z which is after the acquisition but before the due_date of the elections target distributed all of the stock of u s sub to purchaser we have been informed that the distribution was not reported on purchaser’s tax_return purchaser viewed the distribution as a return_of_capital since after the subject acquisition and by reason of the intended election target had no earnings_and_profits the elections were due on date b however for various reasons the elections were not filed on date c which is after the due_date for the elections purchaser’s company officials outside tax professional and authorized representatives discovered that the elections had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the elections sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period sec_1_338-1 and v provide inter alia that a foreign purchasing_corporation or deemed foreign purchasing_corporation is not eligible for the special rule under sec_1_338-1 ie which specifies a filing_date for the election that is later than the filing_date required by sec_338 and sec_1_338-1 if such foreign_corporation is considered subject_to united_states tax eg is a cfc or is required to file a united_states income_tax return sec_338 provides that the term purchase means any acquisition of stock but only if the basis of the stock in the hands of the purchasing_corporation is not determined in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or under sec_1014 plr-120909-98 relating to property_acquired_from_a_decedent the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form_8023 or form 8023-a in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-1 provides that the united_states_shareholders as defined in sec_951 of a foreign purchasing_corporation that is a controlled_foreign_corporation as defined in sec_957 taking into account sec_953 may file a statement of sec_338 election on behalf of the purchasing_corporation if the purchasing_corporation is not required under sec_1_6012-2 other than sec_1_6012-2 to file a united_states income_tax return for its taxable_year that includes the acquisition_date form 8023-a or form_8023 must be filed as described in the form and its instructions and also must be attached to form_5471 information_return with respect to foreign_corporation filed with respect to the purchasing_corporation by each united_states_shareholder for the purchasing_corporation sec_1_338-1 provides that the term target_affiliate has the same meaning as in sec_338 applied without sec_338 thus a corporation described in sec_338 is considered a target_affiliate for all purposes of sec_338 if a target_affiliate is acquired in a qualified_stock_purchase it is also a target sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets under sec_338 new target’s deemed purchase of stock of another corporation is a purchase for purposes of sec_338 on the acquisition_date of target if new target’s deemed purchase causes a qualified_stock_purchase of the other corporation and if a sec_338 election is made for the other corporation the acquisition_date for the other corporation is the same as the acquisition_date of target however the deemed sale and purchase of the other corporation’s assets is considered to take place after the deemed sale and purchase of target’s assets sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form 8023-a and the instructions thereto plr-120909-98 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a in this case the time for filing the elections was fixed by the regulations ie sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for purchaser to file the elections provided purchaser shows it acted reasonably and in good_faith the requirements of sec_301 and are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by company officials outside tax professional and authorized representatives explain the circumstances that resulted in the failure_to_file the elections the information establishes that tax professionals were responsible for the elections that purchaser relied on the tax professionals to timely make the elections and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that purchaser acted reasonably and in good_faith in failing to timely file the elections the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for purchaser as the deemed purchasing_corporation the common parent of the consolidated_group and the united_states_shareholder of the controlled_foreign_corporations making deemed purchases to file the elections with respect to the acquisition of the stock of target and deemed acquisitions of the stock of the target affiliates as described above plr-120909-98 the above extension of time is conditioned on the taxpayer not altering a return position for which an accuracy-related_penalty could be imposed under sec_6662 see sec_301_9100-3 and example of sec_301_9100-3 and the taxpayers' purchaser's and its subsidiaries' target’s target affiliates’ u s sub’s target’s other subsidiaries all other subsidiaries of target basically those for which sec_338 elections have not and will not be made and seller’s to the extent they have any u s tax_liability tax_liability being not lower in the aggregate for all years to which the elections apply than it would have been if the elections had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 purchaser should file the elections in accordance with sec_1_338-1 and sec_1 g that is a new election on form 8023-a or form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form a copy of this letter should be attached to the election form purchaser must amend its applicable return s and target and target affiliates must file a final return s if and as applicable to report the acquisition sale and deemed acquisitions sales as sec_338 transactions and attach thereto a copy of this letter and a copy of the election form also see sec_1_338-1 and sec_1_338-5 that is the old applicable targets must file separate final returns if and as applicable and the new applicable targets must be included in purchaser’s return by being listed on form_5471 information_return with respect to a foreign_corporation for the first year following the acquisitions see sec_1_338-1 and1 g and announcement 1998_2_irb_38 also a single form 8023-a or form_8023 may be used and the target affiliates should be listed on an attachment thereto see sec_1_338-1 and the instructions to the form no opinion is expressed as to whether the acquisition of the stock of target and or the deemed acquisition of the stocks of the target affiliates qualifies as a qualified_stock_purchase whether the acquisition of stock of target and or the deemed acquisition of the stocks of the target affiliates qualifies for sec_338 treatment if the acquisition of stock of target and or the deemed acquisition of the stocks of the target affiliates qualifies for sec_338 treatment as to the amount of gain_or_loss recognized if any by such targets on the deemed asset sales as to the tax consequents of target’s distribution of its u s sub to purchaser or whether sec_301_9100-3 applies to deny relief in addition no opinion is expressed as to the tax effects or consequences of filing the elections late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the elections late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations plr-120909-98 made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply a copy of this letter is being sent to the authorized representative designated on your power_of_attorney this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel corporate by richard todd counsel to the assistant chief_counsel corporate
